Title: To Benjamin Franklin from ——— Gratien, 22 October 1779
From: Gratien, ——
To: Franklin, Benjamin


MonseigneurMorlaix 22e 8bre. 1779.
Monsr John Diot, faisant Et agissant Pour Messrs Chs Torris & Compagnie De Dunkerque, armateurs Du prince noir, ma representé, que cetoit le vœu de votre excellence et qu’il Desiroit En son particulier, qu’il fut vendu pour Une somme De Mille Livres, a Made. Buttler, Les Effets contenus En plusieurs malles Trouvés à Bord du Dublin, navire anglais pris Et amené en ce port.
Il m’a eté impossible D’acceder a cette Demande. 1° sans un consentement Juridique, non seulement des cointeressés, mais même Des Equipages preneurs qui y ont Egalement Droit, Et Dont nous Devons soigner les Interets.
2d.° Il Seroit fort Difficile De Distinguer Dans ce moment, ce qui peut appartenir a Made. Buttler, La pluspart Des malles Etant sans adresses.
Au surplus ce que nous pouvons presumer etre a cette Dame Excede de beaucoup en valeur Le prix offert.
Je Suis Donc arresté par ces circonstances Et mon Desir D’obliger Devient Impuissant par Tant de Contrarietés.
J’ay L’honneur De Donner avis, à votre excellence de mes observations, qui fondés sur La Justice et L’impossibilité, Doivent obtenir aveu.
Je Suis avec Un Profond Respect. Monseigneur Vôtre Très humble Et Très obeissant Serviteur
GratienLieut Genl De L’amirauté
 
Notation: Gratier 22 Oct 79
